Citation Nr: 9915397	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-28 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to benefits, under 38 U.S.C. § 1151, for 
residuals of a left orchiectomy as a result of surgery 
performed at a Department of Veterans Affairs medical 
facility on March 21, 1985.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
August 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied benefits 
under 38 U.S.C.A. § 1151 for residuals of a left orchiectomy 
as a result of surgery performed at a VA hospital on March 
21, 1985.  


FINDINGS OF FACT

1.  In March 1985, the veteran underwent a bilateral scrotal 
exploration in a VA medical facility to rule out cancer; 
exploration of the left testicle revealed a dark cystic 
structure under the tunica vaginalis, and a left orchiectomy 
was performed.  

2.  Although postoperative pathology reports did not show any 
evidence of cancer, review of the case by a VA urologist 
resulted in the conclusion that the scrotal exploration with 
left orchiectomy was appropriate treatment.  

3.  The claimed residuals of the left orchiectomy performed 
in the VA facility were necessary consequences of the 
treatment provided.  


CONCLUSION OF LAW

Compensation benefits under 38 U.S.C.A. § 1151 (West 1991) 
for residuals of a left orchiectomy as a result of surgery 
performed at a VA facility on March 21, 1985, are not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA summary reported that the veteran was hospitalized in 
the Beckley, West Virginia, VA Medical Center (VAMC) from 
February 22, 1985, to March 28, 1985.  He was admitted 
because of a 22-pound weight loss in the previous 30-40 days.  
He also had a microcytic iron deficiency anemia.  He denied 
nausea, vomiting, and voiding difficulties.  He had mild, 
left lower quadrant tenderness.  Both scrotal contents were 
enlarged, with the right side more prominent.  There was 
evidence of a mass on the left side of the testicle.  The 
initial assessment was to rule out iron deficiency anemia, 
gastrointestinal bleeding, gastrointestinal malignancy, and 
testicle lesion.  A proctoscopy and colonoscopy showed no 
evidence of a tumor.  A retrograde pyelogram performed on 
March 15, 1985, confirmed an extrinsic upper ureteral 
obstruction.  A sonogram of the abdomen performed on March 
18, 1985 indicated that both kidneys showed moderate 
hydronephrosis.  Evaluation of both ureters was impossible.  
The abdominal aorta showed tortuosity with some dilatation.

On March 20, 1985, a pre-operative visit notation indicated 
that the veteran was scheduled for exploration of both 
testicles with possible bilateral orchiectomy.  The veteran 
and his family were advised of the possibility of cancer.  An 
operation report dated March 21, 1985, revealed that the 
veteran underwent bilateral testicle exploration through an 
inguinal approach.  A hydrocele was found in the left 
testicle, along with a dark cystic structure under the tunica 
vaginalis.  A left orchiectomy and hydrocelectomy was 
performed.  Exploration of the right testicle revealed a 
large hydrocele and a right hydrocelectomy was performed.  It 
was noted that the veteran tolerated the procedure well and 
was sent to the recovery room in satisfactory condition.  No 
complications were indicated.  The pathology reports showed 
chronic inflammatory lesion of the left testicle.  There was 
no evidence of neoplasm.  He was transferred to the Richmond 
VA Hospital for further evaluation and treatment.  The final 
diagnoses were:  bilateral ureteral obstruction; rule out 
retroperitoneal fibrosis; rule out metastatic lesion; iron 
deficiency anemia; and chronic inflammatory lesion of the 
left testicle.  

A VA summary reported that the veteran was hospitalized at 
the Richmond VAMC from March 28, 1985, to May 11, 1985.  The 
final diagnoses were:  inflammatory aneurysm of the abdominal 
aorta; ureteral obstruction; and status post abdominal aortic 
aneurysm resection and graft placement.  There is no 
indication in the record that these serious medical 
disorders, or the medical and surgical treatment provided for 
them, were in any way related to the matter presented in the 
current appeal.

The veteran filed a Statement in Support of Claim, VA Form 
21-4138, in December 1992, in which he claimed section 1151 
benefits for the residuals of the surgical removal of his 
left testicle.  The essential contention expressed was that, 
because it was ultimately determined that he did not have 
testicular cancer, the orchiectomy was unnecessary, and he 
said that a VA physician at another facility had later told 
him that he had not needed the surgery.

There was a delay in the adjudication of all pending claims 
under 38 U.S.C. § 1151, as a result of changes in law brought 
about by a series of court decisions, followed by legislative 
and regulatory amendments.  These legal matters are discussed 
in the Analysis portion of this decision, below.

In a July 1995 memorandum opinion, a VA surgeon from the 
Department of Surgery--Urology responded to a request from 
the RO to review the veteran's claims file, as well as the 
hospital and nurses' notes, and render an opinion as to the 
necessity of removing the veteran's left testicle for 
diagnostic purposes.  The physician reported that he had 
reviewed the veteran's records, particularly the 
hospitalization report from February 22, 1985, to March 28, 
1985.  He found that the scrotal exploration and left 
orchiectomy had been appropriate.

In his September 1995 substantive appeal, the veteran 
asserted that the left orchiectomy was unnecessary and 
completely changed his life.  He stated that he believes 
additional tests or X-rays would have been sufficient to 
determine whether he had cancer.  He contended that his claim 
for benefits should be granted.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in December 1992.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

The Board notes, with regard to the law applicable to this 
case, that the RO issued a supplemental statement of the case 
in October 1998 referencing the amended section 1151 statute, 
presumably in accordance with Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, Karnas, which generally mandates 
consideration of new law which arises during the pendency of 
a claim or appeal, does not control situations in which 
Congress has expressly required that amendatory legislation 
shall be applicable only for claims filed after a specfic 
date.  Thus, the RO's discussion of post October 1, 1997, law 
was superfluous in this case, although it certainly created 
no harm for the veteran.  We reiterate that the Board will 
apply the law and regulations that govern section 1151 claims 
filed prior to October 1, 1997.  

A threshold question for any claim, including one filed under 
the provisions of 38 U.S.C.A. § 1151, is whether the claimant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible, to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 (1991).  To 
present a well grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The evidence the claimant 
must provide must be sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Lathan 
v. Brown, 7 Vet.App. 359 (1995).  Where the determinative 
issue is factual in nature, competent lay evidence may 
suffice.  Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has held that a 
claimant under the provisions of 38 U.S.C.A. § 1151 must 
submit sufficient evidence to make a claim well grounded.  
Ross v. Derwinski, 3 Vet.App. 141, 144 (1992); Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  

In this case, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), because 
it is plausible.  We reach this conclusion because the 
veteran did receive his medical and surgical treatment in the 
VAMC, and the left orchiectomy of which he complains did 
result in "additional disability," i.e., the loss of a 
testicle.  The Board is also satisfied that all relevant 
facts have been properly developed and there is no further 
assistance required in order to comply with the duty-to-
assist provisions of 38 U.S.C.A. § 5107(a).  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  As noted above, the RO 
assembled the relevant medical records and secured an opinion 
from a qualified medical professional.  It thus remains for 
the Board to determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The record reflects that the veteran was admitted to a VA 
hospital on February 22, 1985, for complaints of severe 
weight loss with anemia and left lower quadrant tenderness.  
There was also some evidence of a mass on the left testicle.  
Numerous diagnostic studies were completed, and a bilateral 
scrotal exploration was scheduled to rule out cancer.  The 
veteran was advised of the nature of the surgical procedure 
contemplated, the possibility of a bilateral orchiectomy was 
discussed with the patient and his family, and the veteran 
consented to the procedure, in discussions which are 
documented in the medical records.  On March 21, 1985, during 
the bilateral scrotal exploration, examination of the left 
testicle revealed a hydrocele and a dark cystic structure 
under the tunica vaginalis.  For medical reasons documented 
in the record, a left hydrocelectomy and orchiectomy were 
performed.  Pathology reports did not show any evidence of 
cancer, but did show a chronic inflammatory lesion of the 
left testicle.

The veteran asserts that he was not provided proper 
diagnostic workup and treatment, and that less invasive 
procedures could have been done to rule out cancer.  However, 
he has not presented any direct medical evidence to support 
this assertion.  Although we realize that the veteran is 
sincere in his personal belief that his claim shoud be 
granted, he, like the Board, lacks professional medical 
expertise and thus is not competent to establish such a 
scientific conclusion.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).

In addition, the veteran has asserted in this claim that a VA 
physician at another facility told him that the surgery had 
been unnecessary.  As we noted above, the veteran is not a 
medical professional and, therefore, he is not competent to 
interpret or relate a physician's medical determination 
without supporting documentation.  He has submitted no 
medical evidence to support his allegation in this regard.  
The Court has held that, "what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).   

The evidence of record clearly shows that, in an opinion 
obtained in July 1985 from a VA surgeon from the Department 
of Surgery--Urology, which was based upon a revew of the 
veteran's claims file and the pertinent hospital and nurses' 
notes, it was concluded that the left orchiectomy was 
appropriate.  The veteran is, of course, free to submit any 
medical evidence or opinion that he may wish to place in 
evidence to support his theory of the case.  To date, he has 
not done so.  The Board must determine medical conclusions 
based upon the evidence of record.

In summary, the Board acknowledges that the veteran incurred 
additional disability as a result of the surgery performed at 
the VAMC, in that he underwent removal of a testicle.  
Nonetheless, the residuals of the left orchiectomy do not 
represent compensable additional disability as contemplated 
under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358, but rather 
constitute a necessary consequence of the surgical procedure 
performed in an effort to properly diagnose and treat him for 
a potentially life-threatening condition.  Accordingly, the 
Board concludes, based upon the record, that the 
preponderance of the evidence is against the veteran's claim, 
and that benefits under 38 U.S.C.A. § 1151 for residuals of a 
left orchiectomy are not warranted.  


ORDER

Entitlement to compensation benefits, under 38 U.S.C.A. § 
1151, for residuals of an orchiectomy as a result of surgery 
performed at a VA medical facility on March 21, 1985, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

